DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on September 30, 2021. Claims 1, 11, 16, 18, 19, and 21 are amended. Claim 14 is canceled. Claims 1-13 and 15-22 remain pending and examined herein.
Response to Amendment
The rejection of Claims 1, 3, 5, 7-8, 10, 11-12, 16-17 and 19-20 under 35 U.S.C. 101 is withdrawn in view of amendment to the claims. 
Claims 18 and 21 have been amended, however, the claims are not marked as such. It is suggested a marked up version of the claim set to correctly reflect the status of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 10-11, 15-16, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Patent US7723575B2 issued to Alibhai et al., May 25, 2010. 
th, 2021 as applied to claims 1-22. Applicant’s arguments filed on September 30, 2021, have been fully considered but they are not persuasive.
The claims are drawn to a recombinant DNA molecule encoding a glyphosate-tolerant EPSPS, wherein the EPSPS comprises at least a first amino acid substitutions selected from the group consisting of: ……. P106A, P106C, P106G, P106I, P106L, P106Q, P106V, P106W, ……, wherein the position of the amino acid substitution is relative to the position of the amino acid in the sequence provided as SEQ ID NO:1; wherein the glyphosate-tolerant EPSPS is a glyphosate-tolerant maize EPSPS; or a plant, seed, plant tissue, plant part, or cell comprising the recombinant DNA molecule; or the glyphosate-tolerant EPSPS; or the method for conferring glyphosate tolerance to a plant comprising expressing in the plant the glyphosate-tolerant EPSPS; method for producing a glyphosate-tolerant EPSPS comprising introducing into a plant EPSPS the substitutions; method for producing a glyphosate-tolerant plant comprising introducing into the genome of a plant cell one or more changes to encode a glyphosate-tolerant EPSPS; or method for controlling weeds in a plant growth area, comprising contacting a plant growth area comprising the plant having the glyphosate-tolerant EPSPS.  
Alibhai discloses recombinant DNA, vector thereof, and plants comprising the recombinant DNA, that encodes a glyphosate-tolerant variant of maize EPSPS (the wild type sequence set forth in SEQ ID NO: 1, etc); wherein the glyphosate-tolerant amino acid substitutions include P106A, P106G, P106V(Example 1); method of introducing the mutations (site-directed mutagenesis; Example 1); method of making transgenic plant expressing the recombinant vector encoding the glyphosate-tolerant maize EPSPS which has increased 
Therefore, the invention is anticipated by the prior art.
Response to Applicant’s Remarks:
Applicant argued that since the amended claims have the amino acid substitutions T102I, P106S and P106T removed, the claims are free of the prior art. This argument has been fully considered but not deemed persuasive. As shown above, the prior art still teaches the P106A, P106G, etc, recited in the amended claims.
Therefore the rejection is maintained.
Conclusion
No claims are allowed.
Claims 1-2, 5-7, 10-11, 15-16, 19, and 22 are rejected. Claims 3-4, 8-9, 12-13, 17-18, and 20-21 are objected to for being dependent on rejected base claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663